Examiner' s Reasons for Allowance
The closest art of record is Gneiting (WO2008110249), Le Gauyer (FR2665757), Conrady (GB296353), Yamauchi (JP2000081294) and AAPA.  
	Gneiting teaches an evaporator with a bypass in the header, however, fails to teach wherein the inlet and outlet pipes are formed by recesses in the connecting manifold, or wherein the connecting manifold is positioned at the base of the heat pump heater.  Le Gayer teaches a condenser with header chambers, having partition walls therein with bypass ducts, however, does not teach wherein the inlet and outlet pipes are formed by recesses in the connecting manifold, or wherein the tube block is arranged in a parallel manner as claimed.  Conrady teaches the general concept that a bypass duct may be arranged at the end region of the inlet pipe, however, does not cure the deficiencies of the references above.  Yamauchi teaches the general concept of a recess in a connecting manifold, however, does not teach a bypass duct, or cure the deficiencies as detailed above.  AAPA teaches a tube block substantially as claimed, however, fails to teach a bypass duct.  
Thus, Gneiting (WO2008110249), Le Gauyer (FR2665757), Conrady (GB296353), Yamauchi (JP2000081294) and AAPA alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention, absent impermissible hindsight.
As noted in the interview (3/17/2021), Applicant’s arguments directed to the previous 112 (a) rejections were found persuasive, and the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763